Citation Nr: 0511438	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  03-14 591	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder.

2.  Entitlement to service connection for diabetes mellitus 
with complications including retinopathy, neuropathy, 
bilateral great toe osteomyelitis, and great toe and plantar 
ulcer, to include as a result of exposure to herbicides.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.  He died on February [redacted], 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
that denied the veteran's claim of entitlement to service 
connection for the above noted conditions. A hearing before 
the undersigned Veterans Law Judge at the RO (i.e. a travel 
board hearing) was held in January 2004.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from July 
1965 to July 1967.

2.  On March 29, 2005, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, Reno, 
Nevada, that the veteran died on February [redacted], 2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).


ORDER

The appeal is dismissed.




		
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


